Citation Nr: 1233524	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current diagnosis of type II diabetes mellitus is caused by herbicide exposure.  He contends that while he was serving on the USS Oklahoma City, he visited the Republic of Vietnam in the beginning of his annual leave on June 16, 1970.  He explained that a helicopter flew him from the USS Oklahoma to an aircraft carrier and then to Vietnam at the Da Nang Air Base.  Thereafter, he was flown to the Philippines for his annual leave.  While he was on annual leave, he married his current wife on July 1, 1970.  He asserts that he went to Vietnam with a former shipmate with the last name, Inocensio (also spelled Inocencio), who also took annual leave and he remember this person, because they both missed the sailing of their ship at the end of annual leave and they were penalized at the same time.  The Veteran's personnel record supports the Veteran's assertion that he missed the sailing of the USS Oklahoma from Kobe, Japan and he turned himself in at the Naval Station in Subic Bay the day his leave expired in July 1970.  The Veteran was unable to obtain a buddy statement from Inocensio.  He indicated that he heard that Inocensio was retired and living in San Diego, but he has not been able to locate him.  A review of the deck logs for the USS Oklahoma City shows that on June 16, 1970 an AOG helicopter was launched from the USS Oklahoma City in the Gulf of Tonkin and the passengers included Chaplain of the USS J. Daniels and TN Inocencio.  The Veteran was not listed as a passenger.  The Veteran testified during the April 2011 Board hearing that he was also a passenger on the helicopter with Inocencio and his name must have been left off inadvertently.  He pointed out that it appears that the entry was made in haste as the LTJG put USNR after his name and then scratched out the R so that it would read USN, as well as, other potential mistakes in the entry.  See Hearing Transcript p. 10-11.  The Veteran testified that he was unsure of the name of the ship that the helicopter landed on, but he listed five ships that he was potentially transferred to prior to going to Vietnam.  He requested VA to attempt to obtain the deck logs for June 16, 1970 of these five ships in an attempt to verify that he was also on the helicopter with Inocencio and that they later went to Vietnam from that ship.  

In light of the foregoing, the Board finds that further development with respect to whether the Veteran visited the Republic of Vietnam is necessary prior to adjudicating the claim.  The deck logs of the USS Coral Sea, USS Shangri-La, USS Bon Homme Richard, USS America and USS Oriskany for June 16, 1970 and June 17, 1970 should be obtained to determine whether the Veteran was flown from the USS Oklahoma City to one of these ships and then transported to the Republic of Vietnam.  The RO/AMC should also contact the U.S. Navy to determine if the Veteran's report of being transported to Vietnam prior to going to the Philippines for annual leave would be consistent with the known practices of the U.S. Navy during the Vietnam Era.  The RO/AMC should also attempt to locate Inocencio (see the Veteran's lay statement in November 2006 and April 2011 hearing transcript that provides more information on Inocencio) and contact him, with authorization from the Veteran, to see if he can confirm the Veteran's statements of visiting Vietnam.  

With respect to whether the Veteran is entitled to service connection for diabetes on a nonpresumptive direct-incurrence basis, the service treatment records show that the Veteran had an elevated glucose reading in February 1975.  The Veteran also contends that the onset of his diabetes may have been during military service.  This is some indication that the Veteran's current diabetes may be associated with service, but there is insufficient evidence in the claims file for VA to make a decision on the claim.  Thus, the Board finds that the Veteran should be provided with a VA examination and an opinion on whether the Veteran's currently diagnosed diabetes mellitus is related to service.

Accordingly, the case is REMANDED for the following action:

1. Request deck logs of the USS Coral Sea, USS Shangri-La, USS Bon Homme Richard, USS America and USS Oriskany for June 16, 1970 and June 17, 1970 from the National Archives, or the appropriate repository to determine if the records indicate that the Veteran was flown from the USS Oklahoma City to one of the above ships and/or whether the Veteran visited the Republic of Vietnam, specifically Da Nang Air Base on June 16, or 17, 1970.  Associate all obtained deck logs, if any, with the claims file.  If any of the requested deck logs are not available for those dates, a formal finding of unavailability should be prepared and associated with the claims file. The Veteran should also be informed of any negative results and the details of what it had requested.

2. Contact the Veteran and request that he provide identifying and contact information, to the extent possible, for his fellow service member, Inocencio, referenced (including at the April 2011 hearing) as having accompanied him to Vietnam.  The Veteran must also be requested to provide authorization necessary to contact Inocencio and to release to Inocencio personal identifying information of the Veteran.  Only after receipt of sufficient identifying and contact information, as well as authorization necessary from the Veteran, attempt to locate and contact Inocencio to request that he corroborate that he and the Veteran visited the Republic of Vietnam on their way to the Philippines for annual leave on June 16, 1970.  Any response from the service member should be placed in the claims file.  If, after making reasonable attempts to locate and/or contact this service member, the RO/AMC is unable to locate this service member or failed to receive a response from him after making reasonable attempts, then the RO should notify the Veteran of the unsuccessful attempts, and place in the claims file the steps taken to locate and/or contact him.

3. After completing the above development, if the RO/AMC determines that the evidence does not show that Veteran visited Vietnam during the applicable time period and it cannot be presumed that the Veteran was exposed to herbicides, then provide the Veteran with a VA examination for his service connection claim for diabetes on a nonpresumptive direct-incurrence basis.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's type II diabetes mellitus is at least as likely as not (i.e., a fifty percent or greater probability), related to the Veteran's active military service.  The examiner should provide an explanation for all conclusions reached.  The examiner must specifically address the elevated glucose reading documented in the Veteran's service treatment records in February 1975.  Please send the claims folder to the examiner for review. 

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection diabetes.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


